The opinion of the court was delivered by
Brewer, J.:
The only error alleged in this case is, that upon the evidence, the judgment should have been rendered for the plaintiffs in error. But as the bill of exceptions fails to show that it contains all the evidence offered on the trial, it is impossible for us to say that the judgment was against the weight of evidence, or rendered in favor of the wrong *75party. This matter is well settled in this court: Western Mass. Ins. Co. v. Duffy, 2 Kas., 347; Cooper v. Armstrong, 4 Kas., 30; McGrew v. Armstrong, 5 Kas., 284; Topeka v. Tuttle, 5 Kas., 323; Hale v. Bridge Co., 8 Kas., 466 ; Turner v. Hale, 8. Kas., 38. The judgment will be affirmed.
All the Justices concurring.